DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inverter and bypass device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “heating a subsea pipeline section … the subsea direct electrical heating power 
supply system to a subsea pipeline section”.   It is believed that the second instance of “a subsea pipeline section” refers to the first instance of “a subsea pipeline section”, and as such, a definite article (e.g., “the” or “said”)  should be included before the second instance of the aforementioned recitation.   
	Claim 1 recites “a plurality of series-connected power cells, a power cell, of the plurality of series-connected power cells” which is unclear.   A possible amendment to bring clarity to the aforementioned recitation may include: “a plurality of series-connected power cells, in which one of the power cells

	Claim 9 recites “a plurality of series-connected power cells … and a bypass device to selectively bypass the power cell….”   Appropriate correction is required as a plurality of power cells is initially claimed and later “the power cell” is claimed.   
	Claim 9 recites “detecting a fault in a power cell of the plurality of series-connected power cells, a bypass device of the power cell”; however, 
	
Allowable Subject Matter
Claims 1-17 would be allowed assuming the above definiteness rejections were overcome.
With respect to claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed subsea direct electrical heating power supply system for providing power for heating a subsea pipeline section which includes the claimed at least one input device, a subsea variable speed drive having a plurality of series-connected power cells in which each power cell includes an inverter and a bypass device, an adjustable subsea capacitor connected to the AC output of the subsea variable speed drive, an ouput device coupling the subsea direct electrical heating power 
The closest prior art references of record are Bousfield (US 9,876,347) and Hajiaghajani et al. (US 9.732,589).  While Hajiaghajani does disclose a subsea power distribution system with flowline direct heating which includes a subsea power cable 2 and a subsea adjustable speed drives 8 connected to a DEH cable 14, Bousfield does not disclose each power cell including an inverter an a bypass device, nor does the prior art disclose an adjustable subsea capacitor connected to the AC output of the subsea variable speed drive.  While Bousfield does teach a bypass function for individual power cells, Bousfield does not teach subsea heating nor does it teach an adjustable subsea capacitor connected to the AC output of the subsea variable speed drive, instead a capacitor 22 is taught as being part of the individual cell.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 9, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.   
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761